—Appeal from an order of the Family Court, Herkimer County (Henry A. LaRaia, J.), entered February 29, 2008 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, terminated the parental rights of respondent Thomas E., Sr. with respect to Anthony E. and Tammy E. upon a finding that he permanently neglected them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Fresent—Scudder, EJ., Hurlbutt, Peradotto, Green and Gorski, JJ.